
	
		II
		112th CONGRESS
		2d Session
		S. 3615
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enhance national seafood marketing efforts through the
		  creation of a National Seafood Marketing and Development Fund, Regional Seafood
		  Marketing Boards and a National Coordinating Committee and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Seafood Marketing and
			 Development Act of 2012.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)The fishery
			 resources of the United States are valuable and renewable natural resources
			 that provide a major source of employment and contribute significantly to the
			 food supply, economy, and health of the United States.
				(2)Increased
			 consumption of seafood would provide significant nutritional and health
			 benefits for many people in the United States and help to reduce childhood
			 obesity.
				(3)The fishery
			 resources of the United States are not fully developed and utilized because of
			 underdeveloped markets.
				(4)United States
			 seafood companies have the potential to expand their contribution to interstate
			 and foreign commerce, favorably affecting the balance of trade.
				(5)A national
			 program for marketing seafood is needed to realize the full potential of the
			 fishery resources of the United States and to assure that the people of the
			 United States benefit from the employment, food supply, and revenue that could
			 be generated by such realization.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to improve and
			 expand markets for seafood and strengthen the competitive position of the
			 United States in domestic and international markets;
				(2)to encourage the
			 sustainable development and utilization of the seafood resources of the United
			 States through enhancement of markets, promotion, and public education;
				(3)to assist
			 growers, harvesters, and processors in improving the safety, traceability,
			 quality, marketability, and sustainability of United States seafood
			 products;
				(4)to assist
			 growers, harvesters, and processors of United States seafood products in the
			 development and promotion of markets for seafood and improve coordination of
			 their marketing activities; and
				(5)to educate and
			 inform consumers about the nutritional and health benefits of seafood.
				3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means a Regional Seafood Marketing Board established
			 under section 4.
			(2)Consumer
			 educationThe term consumer education means actions
			 undertaken to inform consumers on matters related to the consumption of seafood
			 products.
			(3)FundThe
			 term Fund means the National Seafood Marketing and Development
			 Fund established by section 5.
			(4)GrowerThe
			 term grower means any person in the business of growing or farming
			 seafood.
			(5)HarvesterThe
			 term harvester means any person in the business of harvesting
			 seafood from the wild.
			(6)MarketerThe
			 term marketer means any person in the business of selling seafood
			 in the wholesale, retail, or restaurant trade, but whose primary business
			 function is not the processing or packaging of seafood in preparation for
			 sale.
			(7)Marketing and
			 promotionThe term marketing and promotion means an
			 activity aimed at encouraging the consumption of seafood or expanding or
			 maintaining commercial markets for seafood.
			(8)PersonThe
			 term person means any individual, group of individuals,
			 partnership, corporation, association, cooperative, or any private entity
			 organized or existing under the laws of the United States or any State,
			 commonwealth, territory, or possession of the United States.
			(9)ProcessorThe
			 term processor means any person in the business of preparing or
			 packaging seafood (including seafood of the processor’s own harvesting) for
			 sale.
			(10)ResearchThe
			 term research means any study or project designed to advance the
			 image, desirability, usage, marketability, production, or quality of
			 seafood.
			(11)SeafoodThe
			 term seafood means farm-raised and wild-caught fish or shellfish
			 harvested in the United States or by a United States flagged vessel for human
			 consumption.
			(12)Seafood
			 industryThe term seafood industry means harvesters,
			 marketers, growers, processors, and persons providing them with goods and
			 services.
			(13)SecretaryExcept
			 as otherwise specifically provided, the term Secretary means the
			 Secretary of Commerce.
			(14)United
			 StatesThe term United States, when used in the
			 geographic sense, means the several States, the District of Columbia, Puerto
			 Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands,
			 and any other territory, possession, or commonwealth of the United
			 States.
			4.Regional Seafood
			 Marketing Boards
			(a)Establishment
			 of Regional Seafood Marketing BoardsNot later than 90 days after
			 the date of the enactment of this Act, the Secretary shall establish Regional
			 Seafood Marketing Boards as follows:
				(1)Northeast
			 Atlantic BoardThe Northeast Atlantic Board shall consist of the
			 following members:
					(A)Twelve members
			 from the State of Maine, New Hampshire, Massachusetts, Rhode Island, or
			 Connecticut.
					(B)One member from
			 the State of Vermont, Minnesota, Wisconsin, Illinois, Michigan, Indiana, or
			 Ohio.
					(2)Mid and South
			 Atlantic BoardThe Mid and South Atlantic Board shall consist of
			 the following members:
					(A)Twelve members
			 from the State of New York, New Jersey, Delaware, Pennsylvania, Maryland,
			 Virginia, North Carolina, South Carolina, or Georgia.
					(B)One member from
			 the State of West Virginia, Kentucky, or Tennessee.
					(3)Gulf and
			 Caribbean BoardThe Gulf and Caribbean Board shall consist of the
			 following members:
					(A)Twelve members
			 from the State of Florida, Alabama, Mississippi, Louisiana, or Texas, the
			 Commonwealth of Puerto Rico, or the territory of the Virgin Islands.
					(B)One member from
			 the State of Oklahoma, Arkansas, Missouri, Iowa, Nebraska, or Kansas.
					(4)Pacific
			 BoardThe Pacific Board shall consist of the following
			 members:
					(A)Twelve members
			 from the State of Idaho, Washington, Oregon, or California.
					(B)One member from
			 the State of Arizona, Nevada, New Mexico, Utah, Colorado, Wyoming, Montana,
			 North Dakota, or South Dakota.
					(5)West and North
			 Pacific BoardThe West and North Pacific Board shall consist of
			 thirteen members from the State of Alaska or Hawaii or the territory of Guam or
			 American Samoa.
				(b)Appointment of
			 members
				(1)NominationNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall solicit nominations for members of each Board from the public.
				(2)ConsultationPrior
			 to appointing an individual to the Board, the Secretary shall consult with and
			 seek the recommendations of the Governors of the States in the geographical
			 area of the Board.
				(3)AppointmentNot
			 later than 270 days after the date of the enactment of this Act, the Secretary
			 shall appoint the members of each Board from among the nominees received under
			 paragraph (1) and the recommendations received under paragraph (2).
				(4)Member
			 expertiseThe Secretary shall ensure that the members of each
			 Board fairly reflect the expertise and interest of the seafood industry located
			 in the geographical area of the Board, and that the members of each Board
			 include the following:
					(A)Three individuals
			 with experience in harvesting.
					(B)Two individuals
			 with experience in processing, including one having experience with large
			 processors and one having experience with small processors.
					(C)One individual
			 with experience in transportation and logistics.
					(D)One individual
			 with experience in mass market food distribution.
					(E)One individual
			 with experience in mass market food retail or food service.
					(F)One individual
			 with experience in the marketing of seafood.
					(G)One individual
			 recommended by a regional or State seafood marketing organization.
					(H)One individual
			 with experience in growing seafood.
					(I)Two individuals
			 that represent the general public and are familiar with the seafood industry as
			 a whole.
					(5)Member
			 Terms
					(A)In
			 generalThe term for a member of a Board shall be 3 years unless
			 the Secretary designates a shorter term to provide for staggered expirations of
			 terms of office.
					(B)Term
			 limitsNo member of a Board may serve more than 3 consecutive
			 terms, except that a member may continue to serve on a Board beyond that
			 member’s term until a successor is appointed.
					(c)Vacancies
				(1)RemovalA
			 Board may remove a member from the Board for failure to attend 3 consecutive
			 Board meetings without reasonable excuse, or for other cause by not less than
			 2/3 of the members of the Board.
				(2)Effect of
			 vacancyA vacancy shall not affect the ability of a Board to
			 function.
				(3)Subsequent
			 appointmentA vacancy on a Board shall be filled by the manner in
			 which the original appointment was made.
				(d)Per diem and
			 expensesA member of a Board shall serve without compensation,
			 but shall be reimbursed in accordance with section 5703 of title 5, United
			 States Code, for reasonable travel costs and expenses incurred in performing
			 duties as a member of a Board.
			(e)ChairmanEach
			 Board shall elect a chairman by a majority of those voting, if a quorum is
			 present.
			(f)QuorumA
			 simple majority of members of a Board shall constitute a quorum, but a lesser
			 number may hold hearings.
			(g)Executive
			 director, staff, administrative assistance
				(1)Executive
			 director
					(A)In
			 generalA Board may employ and determine the salary of an
			 executive director, but such salary shall not exceed level II of the Executive
			 Schedule under section 5313 of title 5, United States Code.
					(B)Selection
			 criteriaThe individual selected as the executive director shall
			 have demonstrated expertise in the marketing and promotion of food
			 products.
					(2)StaffWith
			 the approval of the Board, the executive director may select and employ
			 additional staff as necessary without regard to the provisions of title 5,
			 United States Code.
				(3)Administrative
			 assistanceThe Secretary shall provide each Board such
			 administrative assistance as requested by the Board for purposes of its initial
			 organization and operation.
				(h)National
			 Coordinating Committee
				(1)EstablishmentThe
			 chairman and 2 members of each Board shall establish a National Coordinating
			 Committee—
					(A)to exchange
			 information and, if appropriate, coordinate the activities of the Boards;
			 and
					(B)to conduct other
			 business consistent with the policies and purposes of this Act.
					(2)MeetingThe
			 National Coordinating Committee shall meet at least once each year.
				(i)Voluntary
			 paymentsAny person may make a voluntary payment to the Secretary
			 to assist a Board in carrying out their marketing plans. Such payments shall be
			 disbursed to the appropriate Board from the Fund.
			(j)Annual
			 marketing plan
				(1)Requirement for
			 planEach Board may prepare an annual marketing plan that
			 describes the consumer education, research, and other marketing activities of
			 the Board for the following year, including the selection procedures and
			 criteria the Board plans to use for the solicitation and awarding of grants and
			 its plans to coordinate its activities with those of the other Boards
			 established under this Act. Plans may include marketing activities that
			 reference a particular brand or trade name, and may include projects designed
			 to promote the consumption or purchase of a specific seafood species or group
			 of similar seafood.
				(2)PurposeThe
			 purpose of each annual marketing plan shall be to—
					(A)increase consumer demand for
			 seafood;
					(B)encourage, expand, or improve the marketing
			 and utilization of seafood; and
					(C)improve consumer education, research, and
			 other marketing activities regarding seafood.
					(k)Accounting
				(1)RecordsEach
			 Board shall maintain accounting records of the receipt and disbursement of all
			 funds of the Board, which shall be subject to the review of the
			 Secretary.
				(2)ReportsEach
			 Board shall submit an annual report to the Secretary, detailing the
			 expenditures of the Board.
				(3)FundsEach
			 Board shall keep the monies distributed to it from the Fund on deposit in
			 appropriate interest-bearing accounts that shall be established by the Board or
			 invested in obligations of, or guaranteed by, the United States. Any revenue
			 accruing from such deposits and investments shall be available to the Board for
			 carrying out its marketing plans.
				(l)Limitations on
			 deceptive or negative marketingConsumer education and other
			 marketing and promotion activities of the Boards shall avoid use of deceptive
			 or negative acts or practices on behalf of fish or fish products or with
			 respect to the quality, value, or use of any competing product or group of
			 products.
			(m)Grants
				(1)Requirement to
			 makeEach Board shall make grants to persons to carry out
			 projects subject to such terms and conditions as the Board may require,
			 consistent with the purposes of this Act and any marketing plan the Board has
			 adopted.
				(2)Cost-sharingA
			 grant made by a Board under paragraph (1) may not exceed 50 percent of the
			 total estimated cost of the project. The remaining 50 percent shall be provided
			 by the grantee, which may include the value of in-kind contributions from the
			 grantee.
				(3)AwardEach
			 Board shall award at least 10 percent of the grant funds awarded by the Board
			 under this paragraph each year to minority-owned, veteran-owned, or small
			 businesses.
				(n)Conflict of
			 interestThe conflict of interest and recusal provisions set
			 forth in section 302(j) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1852(j)) shall apply to any decision by the Board and
			 to all members of the Board as if each member of the Board is an affected
			 individual within the meaning of such section 302(j), except that in addition
			 to the disclosure requirements of section 302(j)(2)(C) of such Act, (16 U.S.C.
			 1852(j)(2)(C)), each Board member shall disclose any financial interest or
			 relationship in an organization or with an individual that is applying for
			 funding from the Board held by the Board member, including an interest as an
			 officer, director, trustee, partner, employee, contractor, agent, or other
			 representative.
			5.National Seafood
			 Marketing and Development Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 National Seafood Marketing and Development Fund.
			(b)Exclusive use
			 of FundNotwithstanding any other provision of law, all amounts
			 in the Fund shall be used exclusively by the Secretary for making grants to the
			 Boards under this Act and no such amount shall be transferred from the Fund for
			 any other purpose.
			(c)Distribution of
			 amounts
				(1)In
			 generalThe amount available in the Fund for each fiscal year
			 shall be disbursed by the Secretary for such fiscal year to the Boards as
			 follows:
					(A)Eighty percent of
			 such amount in the Fund shall be distributed equally among the Boards.
					(B)Twenty percent
			 shall be distributed to the Boards based on a ratio of the total pounds of
			 seafood harvested in the geographical area of each Board to the total pounds of
			 seafood harvested in the United States.
					(2)Ratio
			 calculationThe ratio referred to in subparagraph (B) shall be
			 calculated by the Secretary every 3 years using data collected by the Secretary
			 of Commerce and the Secretary of Agriculture.
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Fund $50,000,000 for each fiscal year.
			
